Order entered October 3, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00405-CV

                        IN THE INTEREST OF K.R.P.C., A CHILD

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-16-0099

                                           ORDER
       The Court has before it appellant’s September 28, 2016 motion to increase the time for

presenting oral argument time to one hour and thirty minutes. Although this case is at issue and

has not yet been set for submission, the Court has determined that oral argument will not

significantly aid the decisional process. See TEX. R. APP. P. 39.1(d). Therefore, the case will be

submitted without oral argument in due course. We DENY appellant’s motion.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE